Rose, J.
This is an action of replevin for an automobile for the purpose of foreclosing a chattel mortgage thereon. The district court sustained the defense of usury, canceled the chattel mortgage and forfeited the principal debt and interest. Plaintiff appealed.
The case was tried with Grand Island Finance Co. v. Fowler, ante, p. 514, and for reasons stated in the opinion therein the judgment below is reversed, with directions to the district court to enter a judgment in favor of plaintiff and against defendant.
Reversed.